DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 59-74) and the species of BM131 without traverse in the reply filed on 08/02/2022 is acknowledged.  Upon further review, the restriction of Group II (claims 75-77) is withdrawn because it requires the composition of claim 59 in Group I.
Claims 78-87 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 78-87 directed to Invention I nonelected without traverse. Accordingly, claims 78-87 have been canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin Moynihan on 08/17/2022.
Please amend the claims as follows:

59. (Currently amended) A curable formulation comprising:
	a mono-functional curable material, in an amount of from 50 to 89 weight percents, the mono-functional curable material selected from the group consisting of ethoxylated nonylphenyl acrylate, isodecyl acrylate, lauryl acrylate and ethoxylated lauryl acrylate;
	a non-curable polymeric material, in an amount ranging from 10 to 49 weight percents, the non-curable polymeric material selected from the group consisting of polypropylene glycol and block copolymers of polyethylene glycol and polypropylene glycol; and
	a multi-functional curable material, in an amount ranging from 1 to 10 weight percents, the multi-functional curable material selected from the group consisting of urethane diacrylate, aliphatic triacrylate and epoxy diacrylate,
	wherein:
	(i) said non-curable polymeric material has a molecular weight of at
least 1000
	(ii) said non-curable polymeric material has a Tg lower than 0

	(iii) at least 80 weight percents of the total amount of said mono-functional
and said multi-functional curable materials include curable materials having, when hardened, a Tg lower than 0
the curable formulation having, when hardened, a Shore A hardness lower than 0 or a Shore 00 hardness lower than 40.

78-87. (Canceled).

Reasons for Allowance
	Claims 59-77 are allowed because the prior art fails to teach or suggest the claimed curable formulation/composition that when hardened, has a Shore A hardness lower than 0 or a Shore 00 hardness lower than 40 (which is very soft).  The prior art teaches curable compositions with acrylates and polypropylene glycol and block copolymers of polyethylene glycol and polypropylene glycol, but fails to teach or suggest that when hardened, has a Shore A hardness lower than 0 or a Shore 00 hardness lower than 40 (US 20180244831; US 20170015850; US 20170121542; US 20150353750; US 20190136079; US 20180296343; US 20200172748; US 20210155722).  The only curable compositions with such low Shore were silicone elastomers and other silicones (US 20160332382; US 20150210010; US 20160145452; US20170169733; US9805624; US20180207863; US20180281295). 
	The specification also explains that in order to yield this Shore A hardness lower than 0 or a Shore 00 hardness lower than 40, the following combination of chemical groups were required: a mono-functional curable material, in an amount of from 50 to 89 weight percents, the mono-functional curable material selected from the group consisting of ethoxylated nonylphenyl acrylate, isodecyl acrylate, lauryl acrylate and ethoxylated lauryl acrylate; a non-curable polymeric material, in an amount ranging from 10 to 49 weight percents, the non-curable polymeric material selected from the group consisting of polypropylene glycol and block copolymers of polyethylene glycol and polypropylene glycol; and a multi-functional curable material, in an amount ranging from 1 to 10 weight percents, the multi-functional curable material selected from the group consisting of urethane diacrylate, aliphatic triacrylate and epoxy diacrylate (Examples 2-3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 59-77 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743